                                                                                                                                                                                                                               'l
,:;A~O.;;24;:;;S~B~(R~ev~.0~2~/0~8/2~0~19:1.;)J:_::ud::,g~me~n~tin::,;•::,;C;;:;ri::::m::::in:::_al.:._:Pe~tty~C:,::as:::,e~(M;;;:o:;;;:d;::ifi;;;;ed:a,)_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.,;;P.;;aaga;,e..;;.1..;;.of~l   J.-
                                                         ~-              '                  '

                                                   UNITED ST.A.TES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                                        JUDGMENT IN A CRIMINAL CASE
                                                                                                                              (For Offenses Committed On or After November I, 1987)
                                                    V.

                       Adan Arturo Hernandez-Alvarez                                                                          Case Number: 3:19-mj-23757

                                                                                                                             David J Zugman
                                                                                                                             Defendant's Attorney


REGISTRATION NO. 88990298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                               ------"-------------------------
  •was found guilty to count( s) ·
                                  --------------------------~
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                   Nature of Offense                                                                                                           Count Number(s)
8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                                                                                 1

  •      The defendant has been found not guilty on count(s)
                                                 -------------------
  •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             fl
                                            ITT TIME SERVED
                                           rr                                                                        • ________ days
   ~  Assessment: $10 WAIVED          ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                        Thursday, September 12, 2019
                                                                                                                        Date of Imposition of Sentence


Received
                    o~u=s~M-------
                                                                                                                        HONORABLE RICHARD L. PUGLISI
                                                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                         3: 19-mj-23757
